SHAREHOLDER SERVICES AGREEMENT This Agreement is made as of November 1, 2015 between American Independence Funds Trust and Rx Funds Trust, each a Delaware statutory trust (the “Trusts”), on behalf of each series set forth on Schedule A hereto, as amended from time to time (each, a “Fund”), and RiskX Investments, LLC, a Delaware limited liability company (the “Adviser”). WHEREAS, the Trusts are registered as open-end management investment companies under the Investment Company Act of 1940, as amended (“1940 Act”); WHEREAS, the Trusts issue shares of beneficial interest (“shares”) in separate series, each having multiple classes of shares (“Classes”), with each series (including each Fund) representing interests in a separate portfolio of securities and other assets with separate liabilities; WHEREAS, certain beneficial owners of the Funds’ shares (“shareholders”) may require certain shareholder services and the provisions of such services to those shareholders may benefit them and facilitate their ability to invest in the Funds; WHEREAS, the Trusts, on behalf of the Funds, and the Adviser have entered into Investment Advisory Agreements, pursuant to which Adviser provides investment advisory services to the Funds; and WHEREAS, the Trusts desire that Adviser serve, and Adviser wishes to serve, as the Trusts’ shareholder servicing agent, to provide shareholders of the Funds with one or more of the shareholders services described in Schedule B hereto (“Services”), as such Schedule may be amended from time to time. NOW, THEREFORE, the Trusts and Adviser agree as follows: 1. Appointment. The Trusts hereby authorize Adviser, and Adviser hereby agrees, to provide any or all of the Services to the Funds and/or shareholders of the Funds, as appropriate. 2. Services to be Performed. 2.1 Services; Standard of Care. For the duration of this Agreement, Adviser agrees to use its reasonable best efforts, subject to applicable legal and contractual restrictions and in compliance with the procedures described in the then-current prospectus(es) and Statement(s) of Additional Information of the Funds (collectively, “Prospectuses”), to provide one or more of the Services.
